Case: 1:17-md-02804-DAP Doc #: 1603 Filed: 05/03/19 1 of 3. PageID #: 45010




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í90)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,426 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    May 03, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1603 Filed: 05/03/19 2 of 3. PageID #: 45011




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                   SCHEDULE CTOí90 í TAGíALONG ACTIONS



  DIST      DIV.     C.A.NO.       CASE CAPTION


COLORADO

   CO        1       19í01048      City of Brighton v. Purdue Pharma, L.P. et al

GEORGIA SOUTHERN

                                   Chatham County Hospital Authority, Georgia v.
  GAS        4       19í00086      Amerisourcebergen Drug Corporation et al

MARYLAND

                                   The City of Annapolis, Maryland v. Purdue Pharma L.P.
  MD         1       19í01162      et al   Opposed 5/2/19

MINNESOTA

  MN         0       19í01077      City of Duluth, Minnesota v. Purdue Pharma L.P. et al

MISSISSIPPI NORTHERN

                                   Patient's Choice Medical Center of Humphreys County,
  MSN        4       19í00051      LLC v. Purdue Pharma L.P. et al

MISSISSIPPI SOUTHERN

                                   Patients' Choice Medical Center of Claiborne, LLC v.
  MSS        5       19í00030      Purdue Pharma, L.P. et al

NEW MEXICO

                                   Board of County Commissioners of the County of
  NM         1       19í00342      Bernalillo v. AmerisourceBergen Drug Corporation et al

NEW YORK WESTERN

                                   City of Lackawanna, New York v. Purdue Pharma, L.P.
  NYW        1       19í00485      et al
Case: 1:17-md-02804-DAP Doc #: 1603 Filed: 05/03/19 3 of 3. PageID #: 45012

OKLAHOMA NORTHERN

                                   Board of County Commissioners of County of Tulsa,
  OKN        4       19í00205      The v. Purdue Pharma L.P. et al

OKLAHOMA WESTERN

  OKW        5       19í00339      Mustang City of v. Purdue Pharma LP et al Opposed 5/2/19
  OKW        5       19í00345      Midwest City City of v. Purdue Pharma LP et al Opposed 5/2/19
  OKW        5       19í00351      Enid City of v. Purdue Pharma LP et al Opposed 5/2/19

VIRGINIA WESTERN
                                                                                    Opposed 5/2/19
  VAW        6       19í00021      City of Lexington, Virginia v. Purdue Pharma L.P. et al
                                                                                   Opposed 5/2/19
  VAW        7       19í00302      Franklin County, Virginia v. Purdue Pharma L.P. et al

WISCONSIN WESTERN

                                   Bad River Band of Lake Superior Chippewa v. Watson
  WIW        3       19í00204      Laboratories, Inc. et al
